  Case 18-02548       Doc 33    Filed 05/13/19 Entered 05/14/19 11:37:26               Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                         )                BK No.:    18-02548
Karoline Esho                                  )
                                               )                Chapter: 13
                                               )
                                                               Honorable LaShonda Hunt
                                               )
                                               )
                Debtor(s)                      )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION


THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:


IT IS SO ORDERED:


   1. Debtor's current Chapter 13 Plan is modified post-confirmation to allow the Debtor to keep $7,471
from her wrongful termination case and to turnover $3,629 to the Chapter 13 Trustee.




                                                            Enter:


                                                                     Honorable LaShonda A. Hunt
Dated: May 13, 2019                                                  United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
